PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,851,544
Issue Date: December 01, 2020
Application No. 16/736,796
Filing or 371(c) Date: January 07, 2020
For: MULTI-FUNCTION WIND-DIRECTING LEAF-SEPARATING-AND-DISCHARGING RAINWATER-SEALING AUTOMATIC-MULTI-SCREEN-SECURING FRUIT-DRYING-AND-SORTING TRUCK-TONNEAU-COVERING RAINWATER-CHANNELING-AND-COLLECTING LEAF-FILTERING HEIGHT-AND-ANGELE-ADJUSTABLE LOUVERED PERGOLA 








:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition January 04, 2022, requesting issuance of a duplicate Letters Patent for the above-identified patent that is being considered under 37 CFR 1.182.

The petition hereby is GRANTED.

The Office of Data Management (ODM) is directed to issue duplicate Letters Patent.

A copy of this decision is being forwarded to the Office of Data Management for issuance of the duplicate Letters Patent.  

Any questions concerning this matter may be directed to the undersigned at (571) 272-4584.  Any questions concerning issuance of the duplicate Letters Patent should be directed to 
Rochaun Hardwick at the Office of Data Management (ODM) 571-272-4200.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions

cc:	Rochaun Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. ((571) 270-9958)